STOCK PURCHASE AGREEMENT


THIS STOCK PURCHASE AGREEMENT (this “Agreement”) dated as of December 30, 2010,
among NetFabric Holdings, Inc., a Delaware corporation (the “Company”), the
stockholders of the Company identified on Schedule A attached hereto (the
“Sellers”), and the purchasers of such shares identified on Schedule B attached
hereto (the “Purchasers”).


RECITALS


WHEREAS, the Sellers are the owners of 61,320,658 shares of common stock of the
Company (the “Shares”), representing 63.2% of the issued and outstanding shares
of the Company on a fully-diluted basis; and


WHEREAS, the Sellers desire to transfer and sell, and the Purchasers desires to
purchase, all of the Sellers’ rights, title, and interest in and to all of the
Shares pursuant to the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:


1.           Agreement to Purchase and Sell at the Closing.  Subject to the
terms and conditions of this Agreement, at the Closing (as defined below), the
Sellers shall sell, assign, transfer, convey, and deliver to the Purchasers, and
the Purchasers shall accept and purchase, the Shares and any and all rights in
the Shares to which Sellers are entitled, and by doing so Sellers shall be
deemed to have assigned all of their rights, title and interest in and to the
Shares to the Purchasers.  Such sale of the Shares shall be evidenced by stock
certificates, duly endorsed in blank or accompanied by stock powers duly
executed in blank or other instruments of transfer in form and substance
satisfactory to the Purchasers.


2.           Consideration.  In consideration for the sale of the Shares, the
Purchasers shall deliver to the Agent (as defined below) an aggregate of One
hundred and ninety three thousand five hundred and eighty nine Dollars
($193,589) (the “Purchase Price”) and the Agent shall be responsible for
remitting to Sellers pro rata in accordance with the number of shares listed on
Schedule A.


3.           Closing; Delivery.


(a)           The purchase and sale of the Shares shall be held simultaneously
with the execution of this Agreement at such place as the parties hereto may
agree (the “Closing”).  Such date shall be hereinafter referred to as the
“Closing Date.”


(b)           At the Closing:


(1)           The Agent shall deliver, on behalf of the Sellers, to the
Purchasers the following:
 

--------------------------------------------------------------------------------


 
(A) stock certificates evidencing the Shares, duly endorsed in blank or
accompanied by stock powers duly executed in blank, signature medallion
guaranteed, with any other instruments of transfer in form and substance
reasonably satisfactory to the Purchasers;
 
(B) any documentary evidence of the due recordation in the Company’s share
register of each Purchaser’s full and unrestricted title to the number of Shares
indicated next to such Purchaser’s name on Schedule B;
 
(C) a shareholders’ list, dated not more then two (2) days before the Closing,
including names and addresses of each shareholder, certificate numbers and issue
dates, certified by the current transfer agent of the Company;
 
(D) resignation letters dated the Closing Date from all the current officers and
directors of the Company, other than a resignation letter from Vasan Thatham who
is remaining as the Chief Financial Officer and a resignation letter from [Fahid
Syed] as a director of the Company, which shall be effective ten (10) days after
the mailing of an information statement pursuant to Rule 14f-1 (the “Information
Statement”);
 
(E) resolutions duly authorized by the Board of Directors of the Company
authorizing the execution and delivery of this Agreement and the consummation of
the transactions contemplated herein;
 
(F) resolutions duly authorized by the Board of Directors of the Company
appointing Cristiano Germinario as President and a director of the Company and
appointing Stephen J. Cole-Hatchard as a director effective ten (10) days after
the Information Statement is filed and mailed to the stockholders of the
Company;
 
(G) all the books and records of the Company, including copies of all tax
returns, board and shareholder resolutions, SEC, EDGAR codes and FINRA
correspondence and bank accounts;
 
(H) a good standing certificate issued by the Secretary of State of the State of
Delaware and the State of New Jersey dated not more than two (2) days before the
Closing; and
 
(I) such other documents as may be required under applicable law or reasonably
requested by the Purchasers or their counsel.
 


(2)           Purchaser shall deliver to the Agent the Purchase Price by wire
transfer of immediately available funds to an account designated by the Agent.
 
2

--------------------------------------------------------------------------------



 
4.           Administrative Agent.  Each Seller hereby irrevocably constitutes
and appoints, effective as of the date hereof, Vasan Thatham (together with his
permitted successors, the “Agent”), as the true and lawful agent and
attorney-in-fact to: (a) enter into any agreement in connection with any
transactions contemplated by this Agreement, (b) exercise any or all of the
powers, authority and discretion conferred on him under this Agreement or any
such agreement, (c) sign any documents requested by the Purchasers to effectuate
the transactions contemplated by this Agreement; (d) accept delivery of and to
submit for exchange and cancellation any of the Shares, to waive any terms and
conditions of any such agreement, to give and receive notices on such Seller’s
behalf and to be his, her or its exclusive representative with respect to any
matter or proceeding arising with respect to any transaction contemplated by
this Agreement, including, without limitation, the defense, settlement or
compromise of any proceeding for which any Seller may be entitled to
indemnification, and (e) to act as the “purchaser representative” for any Seller
who is not an “accredited investor” as that term is defined in Rule 501 adopted
by the Securities and Exchange Commission (the "SEC") under the Securities Act
of 1933, as amended (the "Securities Act") in connection with evaluating the
merits and risks of selling the Shares as contemplated hereunder, and the Agent
agrees to act as, and to undertake the duties and responsibilities of, such
agent and attorney-in-fact.  The Agent hereby represents and warrants to the
other Sellers that: (1) he has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of the
transactions contemplated by this Agreement and (2) there is no material
relationship between himself and the Company other than the matters set forth in
this Agreement relating to the Shares that he will receive as a result of the
transactions contemplated by this Agreement, including compensation and other
benefits that he will receive after the Closing.  The Purchasers shall be
entitled to deal exclusively with the Agent on all matters contemplated herein
and shall be entitled to rely exclusively (without further evidence of any kind
whatsoever) on any document executed or purported to be executed on behalf of
any Seller by the Agent, and on any other action taken or purported to be taken
on behalf of any Seller by the Agent, as fully binding upon such Seller.


The Agent shall not be liable to anyone for any action taken or not taken by him
in good faith or for any mistake of fact or law for anything that he may do or
refrain from doing in connection with his obligations under this Agreement (A)
with the consent of Sellers who, as of the date of this Agreement, owned a
majority of the outstanding shares of the Shares, or (B) in the absence of his
own gross negligence or willful misconduct.   The Agent may rely and shall be
protected in relying or refraining from acting on any instrument reasonably
believed to be genuine and to have been signed or presented by the proper party
or parties. The Agent shall not be liable for any other parties’ forgeries,
fraud or false representations.


5.      Representations and Warranties of Sellers.  As an inducement to the
Purchasers to enter into this Agreement and to consummate the transactions
contemplated herein, (a) each Seller, severally and not jointly, hereby makes
the representations and warranties in Sections 5.1 through 5.7, as of the
Closing, to the Purchasers, and (b) Fahad Syed and the Company hereby makes the
representations and warranties in Sections 5.8 through 5.22, as of the Closing,
to the Purchasers as follows:


5.1           Seller has the right, power, authority and capacity to execute and
deliver this Agreement, to consummate the transactions contemplated hereby and
to perform his obligations under this Agreement.  This Agreement constitutes the
legal, valid and binding obligations of Seller, enforceable against Seller in
accordance with the terms hereof.


5.2           Seller is the sole record and beneficial owner of the Shares
indicated next to such Seller’s name on Schedule A attached hereto, has good and
marketable title to the Shares, free and clear of all Encumbrances (as defined
below), other than applicable restrictions under applicable securities laws, and
has full legal right and power to sell, transfer and deliver the Shares to the
Purchasers in accordance with this Agreement.  “Encumbrances” means any liens,
pledges, hypothecations, charges, adverse claims, options, preferential
arrangements or restrictions of any kind, including, without limitation, any
restriction of the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership.  Upon the execution and delivery of this Agreement,
the Purchasers will receive good and marketable title to the Shares, free and
clear of all Encumbrances, other than restrictions imposed pursuant to any
applicable securities laws and regulations.  There are no stockholders’
agreements, voting trust, proxies, options, rights of first refusal or any other
agreements or understandings with respect to the Shares.
 
3

--------------------------------------------------------------------------------



 
5.3           The Shares are duly authorized, validly issued, fully paid and
non-assessable, and were not issued in violation of any preemptive or similar
rights.


5.4           None of the execution, delivery, or performance of this Agreement,
and the consummation of the transactions contemplated hereby, conflicts or will
conflict with, or (with or without notice or lapse of time, or both) result in a
termination, breach or violation of (a) any instrument, contract or agreement to
which the Seller is a party or by which he is bound, or to which the Shares are
subject; or (b) any federal, state, local or foreign law, ordinance, judgment,
decree, order, statute, or regulation, or that of any other governmental body or
authority, applicable to the Seller or the Shares.


5.5           No consent, approval, authorization or order of, or any filing or
declaration with any governmental authority or any other person is required for
the consummation by the Seller of any of the transactions on its part
contemplated under this Agreement.
 
5.6          Neither Seller nor any of his respective affiliates has any
interest, direct or indirect, in any shares of capital stock or other equity in
the Company or has any other direct or indirect interest in any tangible or
intangible property which the Company uses or has used in the business conducted
by the Company, or has any direct or indirect outstanding indebtedness to or
from the Company, or related, directly or indirectly, to its assets, other than
the Shares.
 
5.7           Neither any Seller nor any of its affiliates nor any person acting
on its or their behalf (a) has conducted or will conduct any general
solicitation (as that term is used in Rule 502(c) of Regulation D) or general
advertising with respect to any of the Shares, or (b) made any offers or sales
of any security or solicited any offers to buy any security under any
circumstances that would require registration of the Shares under the Securities
Act.
 
5.8           The only bank account maintained by the Company is account #4354
00170 5 at Capital One Bank, at their branch at 145 Route 17 South, East
Rutherford, NJ 07073.
 
5.9           The Company is duly organized, validly existing and in good
standing under the laws of the State of Delaware, with full power and authority
to own, lease, use and operate its properties and to carry on its business as
and where now owned, leased, used, operated and conducted.  The Company does not
own, directly or indirectly, any capital stock of any corporation or any equity,
profit sharing, participation or other interest in any corporation, partnership,
limited liability company, joint venture or other entity, other than NetFabric
Corporation, a New Jersey corporation which is wholly-owned by the Company.
 
4

--------------------------------------------------------------------------------


 
5.10        As of the Closing, the Company’s authorized capital will consist of
(a) 200,000,000 shares  of  common  stock authorized (the “Common Stock”), of
which 97,053,044 shares are issued and outstanding, 10,291,528 of which are
freely tradeable without any restrictions or Encumbrances and 86,761,516 of
which are restricted under the Securities Act, (i) with each holder thereof
being  entitled to cast one vote
for  each  share  held  on  all  matters  properly   submitted  to  the
shareholders for their vote; and (ii) there being no  pre-preemptive  rights and
no cumulative voting; and (b) no shares of preferred stock or any other class of
security. Except as set forth on Schedule 5.10, the Company has no shares
reserved for issuance pursuant to a stock option plan or pursuant to securities
exercisable for, or convertible into or exchangeable for shares of Common
Stock.  All of the issued and outstanding shares of capital stock of the Company
are duly authorized, validly issued, fully paid and nonassessable.  No shares of
capital stock of the Company are subject to preemptive rights or any other
similar rights.  Except as set forth on Schedule 5.10, there are (1) no
outstanding options, warrants, scrip, rights to subscribe for, puts, calls,
rights of first refusal, agreements, understandings, claims or other commitments
or rights of any character whatsoever relating to, or securities or rights
convertible into or exchangeable for any shares of capital stock of the Company
or arrangements by which the Company is or may become bound to issue additional
shares of capital stock of the Company, (2) no agreements or arrangements under
which the Company is obligated to register the sale of any of its or their
securities under the Securities Act, and (3) no anti-dilution or price
adjustment provisions contained in any security issued by the Company (or in any
agreement providing any such rights).
 
5.11         Upon the consummation of the transactions contemplated herein, the
Purchasers will own 63.2% of the issued and outstanding share capital of the
Company on a fully-diluted basis, free and clear of any Encumbrances, other than
those created by applicable federal and state securities laws.
 
5.12         Except as set forth on Schedule 5.12, the Company has timely filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “1934 Act”) (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents (other than exhibits to
such documents) incorporated by reference therein, being hereinafter referred to
herein as the “SEC Documents”).  As of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  None of the statements made in any such SEC Documents is, or
has been, required to be amended or updated under applicable law (except for
such statements as have been amended or updated in subsequent filings prior the
date hereof).  Since May 2010, the Company has not received any communication
from the SEC regarding any SEC Document or any disclosure contained therein, and
all correspondence from the SEC prior to such date have previously been provided
to the Purchasers. The Company has not received any communication from FINRA or
any other regulatory authority regarding any SEC Document or any disclosure
contained therein. As of their respective dates, the financial statements of the
Company included in the SEC Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto.  Such financial statements have
been prepared in accordance with United States generally accepted accounting
principles, consistently applied, during the periods involved (except (a) as may
be otherwise indicated in such financial statements or the notes thereto, or (b)
in the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of their operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).  As of the Closing, the Company has no debts, liabilities,
obligations, direct, indirect, absolute or contingent, whether accrued, vested
or otherwise, whether known or unknown.
 
5

--------------------------------------------------------------------------------


 
5.13         Except as set forth on Schedule 5.13, the Company does not (a) have
any employees, (b) owe any compensation of any kind, deferred or otherwise, to
any person, including without limitation, agents, representatives, consultants,
accountants and attorneys, (c) have any written or oral employment agreement
with any person, nor (d) is it a party to or bound by any collective bargaining
agreement. There are no loans or other obligations payable to or owing by the
Company to any stockholder, officer, director, agent, representative,
consultant, accountant, attorney or otherwise nor are there any loans or debts
payable or owing by any such persons to the Company or any guarantees by the
Company of any loan or obligation of any nature to which any such person is a
party.
 
5.14         The Company does not own, use or possesses any licenses or rights
to use any patents, patent applications, patent rights, inventions, know-how,
trade secrets, trademarks, trademark applications, service marks, service names,
trade names and copyrights (“Intellectual Property”). There is no claim or
action by any person pertaining to, or proceeding pending or threatened in
writing, which challenges the right of the Company with respect to any
Intellectual Property.
 
5.15         The Company is not a party to any contract, arrangement or
agreement, whether oral or in writing, including without limitation, loan
agreements, credit lines, promissory notes, mortgages, pledges, guarantees,
security agreements, factoring agreements, letters of credit, powers of attorney
or other arrangements to loan or borrow money or extend credit. Except as set
forth on Schedule 5.15, as of Closing, the Company does not owe any monies or
obligations to any third parties.  Schedule 5.15 is a complete and accurate list
of the only monies or obligations owed by the Company or its wholly-owned
subsidiary as of the Closing.
 
5.16         The Company has made or filed all federal, state and foreign income
and all other tax returns, reports and declarations required by any jurisdiction
to which it is subject and has paid all taxes and other governmental assessments
and charges that are material in amount, shown or determined to be due on such
returns, reports and declarations.  There are no unpaid taxes in excess of two
thousand dollars ($2,000) claimed to be due by the taxing authority of any
jurisdiction, and Seller knows of no basis for any such claim.  The Company has
not executed a waiver with respect to the statute of limitations relating to the
assessment or collection of any foreign, federal, state or local tax.  None of
the Company’s tax returns is presently being audited by any taxing authority.
The Sellers expressly assume and shall pay any taxes due by the Company up to
the date of the Closing.
 
6

--------------------------------------------------------------------------------


 
5.17         The Company is in possession of all franchises, grants,
authorizations, licenses, permits, easements, variances, exemptions, consents,
certificates, approvals and orders necessary to own, lease and operate its
properties and to carry on its business as it is now being conducted
(collectively, the “Permits”), and there is no action pending or threatened in
writing regarding suspension or cancellation of any of the Permits.  The Company
is not in conflict with, or in default or violation of, any of the Permits to an
extent that would have a material adverse effect on the Company.  The Company
has not received in writing any notification with respect to possible conflicts,
defaults or violations of applicable laws.
 
5.18         There are, with respect to the Company or any predecessors thereof,
no past or present violations of Environmental Laws (as defined below), releases
of any material into the environment, actions, activities, circumstances,
conditions, events, incidents, or contractual obligations which may give rise to
any common law environmental liability or any liability under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980 or similar
federal, state, local or foreign laws and the Company has not received any
notice with respect to any of the foregoing, nor is any action pending or
threatened in writing in connection with any of the foregoing.  The term
“Environmental Laws” means all federal, state, local or foreign laws relating to
pollution or protection of human health or the environment (including, without
limitation, ambient air, surface water, groundwater, land surface or subsurface
strata), including, without limitation, laws relating to emissions, discharges,
releases or threatened releases of chemicals, pollutants contaminants, or toxic
or hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder. Other
than those that are or were stored, used or disposed of in compliance with
applicable law, no Hazardous Materials are contained on or about any real
property currently owned, leased or used by the Company, and no Hazardous
Materials were released on or about any real property previously owned, leased
or used by the Company. There are no underground storage tanks on or under any
real property owned, leased or used by the Company.
 
5.19         The Company does not own any real or personal property.
 
5.20         Intentionally Omitted.
 
5.21         All information relating to or concerning the Company set forth in
this Agreement and otherwise in connection with the transactions contemplated
hereby is true and correct in all respects and neither the Company nor any
Seller has omitted to state any fact necessary in order to make the statements
made herein or therein, in light of the circumstances under which they were
made, not misleading.  No event or circumstance has occurred or exists with
respect to the Company or its or their business, properties, prospects,
operations or financial conditions, which, under applicable law, rule or
regulation, requires public disclosure or announcement by the Company but which
has not been so publicly announced or disclosed.
 
7

--------------------------------------------------------------------------------


 
5.22         The purchase of the Shares by Purchaser from Seller will not give
rise to any dissenting shareholders' rights under Delaware law, the Certificate
of Incorporation or By-Laws of the Company, or otherwise. All issuances by the
Company of shares of Common Stock in past transactions have been legally and
validly effected, and all of such shares of Common Stock are fully paid and
non-assessable.  All of the offerings were conducted in strict accordance with
the requirements of Regulation D, Rules 504, 505 and 506, as applicable, in full
compliance with the requirements of the Securities Act and the 1934 Act, as
applicable, and in full compliance with and according to the requirements of
Delaware law and the Certificate of Incorporation and By-laws of the Company.
The Company does not have in effect any plan, scheme, device or arrangement,
commonly or colloquially known as a “poison pill” or “anti-takeover” plan or
similar plan, scheme, device or arrangement.  No other state takeover statute or
similar statute or regulation applies or purports to apply to this agreement or
the transactions contemplated hereby.


6.      Representations and Warranties of the Purchasers.  As an inducement to
Sellers to enter into this Agreement and to consummate the transactions
contemplated herein, each Purchaser, severally and not jointly, represent and
warrant, as of the Closing, to the Sellers as follows:


6.1           Authority.  Purchaser has the right, power, authority and capacity
to execute and deliver this Agreement, to consummate the transactions
contemplated hereby and to perform its obligations under this Agreement.  This
Agreement constitutes the legal, valid and binding obligations of Purchaser,
enforceable against Purchaser in accordance with the terms hereof.


6.2           No Consent.  No consent, approval, authorization or order of, or
any filing or declaration with any governmental authority or any other person is
required for the consummation by the Purchaser of any of the transactions on its
part contemplated under this Agreement.


6.3           No Conflict.  None of the execution, delivery, or performance of
this Agreement, and the consummation of the transactions contemplated hereby,
conflicts or will conflict with, or (with or without notice or lapse of time, or
both) result in a termination, breach or violation of (a) any instrument,
contract or agreement to which Purchaser is a party or by which he is bound; or
(b) any federal, state, local or foreign law, ordinance, judgment, decree,
order, statute, or regulation, or that of any other governmental body or
authority, applicable to Purchaser.


6.4           Potential Loss of Investment.  Purchaser understands that an
investment in the Shares is a speculative investment which involves a high
degree of risk and the potential loss of its entire investment.


6.5           Receipt of Information.  Purchaser has received all documents,
records, books and other information pertaining to his investment that has been
requested by the Purchaser, including without limitation, the SEC filings made
by the Company.
 
8

--------------------------------------------------------------------------------


 
6.6           No Advertising.  At no time was the Purchaser presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer.


6.7           Investment Experience.  The Purchaser is (a) experienced in making
investments of the kind described in this Agreement, (b) able, by reason of his
business and financial experience to protect its own interests in connection
with the transactions described in this Agreement, and (c) able to afford the
entire loss of its investment in the Shares.


6.8           Restricted Securities.  Purchaser understands that the restricted
Shares have not been registered under the Securities Act or registered or
qualified under any the securities laws of any state or other jurisdiction, are
“restricted securities,” and cannot be resold or otherwise transferred unless
they are registered under the Securities Act, and registered or qualified under
any other applicable securities laws, or an exemption from such registration and
qualification is available.  Each certificate for any of the restricted Shares
shall bear a legend to the foregoing effect.


6.9           Investment Purposes.  The Purchaser is acquiring the restricted
Shares for its own account as principal, not as a nominee or agent, for
investment purposes only, and not with a view to, or for, resale, distribution
or fractionalization thereof in whole or in part and no other person has a
direct or indirect beneficial interest in the amount of restricted Shares the
Purchaser is acquiring herein.  Further, the Purchaser does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the restricted Shares the Purchaser is acquiring.


6.10         No Obligation to Register Shares.  The Purchaser understands that
the Company is under no obligation to register the restricted Shares under the
Securities Act, or to assist the Purchasers in complying with the Securities Act
or the securities laws of any state of the United States or of any foreign
jurisdiction.


7.      Indemnification; Survival.


7.1           Indemnification.  Each party hereto shall jointly and severally
indemnify and hold harmless the other party and such other party’s agents,
beneficiaries, affiliates, representatives and their respective successors and
assigns (collectively, the “Indemnified Persons”) from and against any and all
damages, losses, liabilities, taxes and costs and expenses (including, without
limitation, attorneys’ fees and costs) (collectively, “Losses”) resulting
directly or indirectly from (a) any inaccuracy, misrepresentation, breach of
warranty or non-fulfillment of any of the representations and warranties of such
party in this Agreement, or any actions, omissions or statements of fact
inconsistent with in any material respect any such representation or warranty,
(b) any failure by such party to perform or comply with any agreement, covenant
or obligation in this Agreement. Notwithstanding the foregoing, the amount of
indemnity owed by each Seller for Losses shall be limited to the amount of the
Purchase Price received by such Seller, provided, however, that the liability of
Fahad Syed shall be limited to $35,000.
 
9

--------------------------------------------------------------------------------



 
7.2           Limitations of Liability.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, THE AGGREGATE LIABILITY OF EACH SELLER (INCLUDING, WITHOUT
LIMITATION, THEIR RESPECTIVE AFFILIATES, AGENTS AND ESTATES) ARISING UNDER THIS
AGREEMENT, REGARDLESS OF THE FORM OF ACTION GIVING RISE TO SUCH LIABILITY
(WHETHER IN CONTRACT, TORT OR OTHERWISE), SHALL NOT EXCEED THE AMOUNT OF
CONSIDERATION PAID TO SUCH SELLER IN RESPECT OF THE SHARES SOLD BY SUCH SELLER
PURSUANT TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE AGGREGATE LIABILITY OF
FAHAD SYED UNDER THIS AGREEMENT SHALL NOT EXCEED THIRTY FIVE THOUSAND DOLLARS
($35,000).


7.3           Survival.  All representations, warranties, covenants and
agreements of the parties contained herein or in any other certificate or
document delivered pursuant hereto shall survive the Closing Date for twelve
(12) months thereafter, provided that Sections 5.2 and 5.16 shall survive until
the expiration of the applicable statute of limitations.


8.      Miscellaneous.


8.1           Further Assurances.  From time to time, whether at or following
the Closing, each party shall make reasonable commercial efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
reasonably necessary, proper or advisable, including as required by applicable
laws, to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement.
 
8.2           Notices.  All notices or other communications required or
permitted hereunder shall be in writing shall be deemed duly given (a) if by
personal delivery, when so delivered, (b) if mailed, three (3) business days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid and addressed to the intended recipient as set forth
below, or (c) if sent through an overnight delivery service in circumstances to
which such service guarantees next day delivery, the day following being so sent
to the addresses of the parties as indicated on the signature page hereto. Any
party may change the address to which notices and other communications hereunder
are to be delivered by giving the other parties notice in the manner herein set
forth.


If to any Seller, to the addresses set forth on Schedule A attached hereto.


If to the Company, to:


NetFabric Holdings, Inc
299 Cherry Hill Road
Parsippany, NJ 07054
Attn:
Phone:
Fax:
 
10

--------------------------------------------------------------------------------



 
with a copy to:


K&L Gates LLP
599 Lexington Avenue
New York, NY 10022
Attn: Robert S. Matlin, Esq.
Phone: 212-536-4066
Fax:    212-596-3901


If to any Purchaser, to the addresses set forth on Schedule B attached hereto.


with a copy to:


David Lubin & Associates, PLLC
5 North Village Avenue
Rockville Centre, NY 11570
Phone:  516-887-8200
Fax: 516-887-8250


8.3           Choice of Law.  This Agreement shall be governed, construed and
enforced in accordance with the laws of the State of New York, without giving
effect to principles of conflicts of law that would result in the application of
the laws of a jurisdiction other than the State of New York.


8.4           Jurisdiction.  The parties hereby irrevocably consent to the in
personam jurisdiction of the state or federal courts located in the County of
New York, State of New York, in connection with any action or proceeding arising
out of or relating to this Agreement or the transactions and the relationships
established thereunder. The parties hereby agree that such courts shall be the
venue and exclusive and proper forum in which to adjudicate such matters and
that they will not contest or challenge the jurisdiction or venue of these
courts. The prevailing party in any action or threatened action relating to this
Agreement or the transactions contemplated hereby shall be entitled to recover
from the other party or parties its reasonable attorney’s fees and costs. EACH
PARTY HERETO WAIVES TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT
OF THIS AGREEMENT OR ANY BREACH OR ALLEGED BREACH HEREOF.


8.5           Entire Agreement.  This Agreement sets forth the entire agreement
and understanding of the parties in respect of the transactions contemplated
hereby and supersedes all prior and contemporaneous agreements, arrangements and
understandings of the parties relating to the subject matter hereof.  No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement.


8.6           Assignment. Each party's rights and obligations under this
Agreement shall not be assigned or delegated, by operation of law or otherwise,
without the other party's prior written consent, and any such assignment or
attempted assignment shall be void, of no force or effect, and shall constitute
a material default by such party.
 
11

--------------------------------------------------------------------------------



 
8.7           Amendments.  This Agreement may be amended, modified, superseded
or cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by the
Company, the Purchasers and the Agent.


8.8           Waivers.  The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same.  No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.


8.9           Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts and by facsimile or other electronic transmission, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


8.10         Severability.  If any term, provisions, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.


8.11         Interpretation.  The parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them, and that the provisions
of this Agreement therefore shall not be construed against a party or parties on
the ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing or that such party has waived its right to independent counsel.
 
8.11         No Seller Group.  The parties acknowledge and agree that the
Sellers are not acting as a group and that each Seller had independently based
on its own evaluation decided to enter into this Agreement and the transactions
contemplated herein.
 




[Remainder of Page Intentionally Omitted; Signature Page to Follow]
 
12

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.


NETFABRIC HOLDINGS, INC.




By:
/s/ Fahad Syed
 
Name: Fahad Syed
Title: CEO
     
SELLERS:
     
FRED NAZEM
   
/s/ Fred Nazem
 
Name: Fred Nazem
       
FRED F. NAZEM CHILDREN'S TRUST
       
By:
/s/ Fred Nazem
 
Name: Fred Nazem
 
Title: Trustee
             
FAISAL SYED
     
/s/ Faisal Syed
 
Name: Faisal Syed
             
MOHAMED ASIF
     
/s/ Mohamed Asif
 
Name: Mohamed Asif
             
FAHAD SYED
     
/s/ Fahad Syed
 
Name: Fahad Syed
             
JEFF ROBINSON
     
/s/ Jeff Robinson
 
Name: Jeff Robinson
 

 
 
13

--------------------------------------------------------------------------------



 

 
PURCHASERS:
                   
SCARBOROUGH LTD.
           
By:
/s/ Clive R. Dakin
   
Name: Clive R. Dakin
   
Title: Director
                   
BEAUFORT VENTURES PLC
           
By:
/s/ Tanvier Malik
   
Name: Tanvier Malik
   
Title: CEO
                   
Agua Alta Ltd.
           
By:
/s/ Alberto Ardissone
   
Name: Alberto Ardissone
   
Title: Director
                           
Il Brolo Ltd.
           
By:
/s/ Clive R. Dakin
   
Name: Clive R. Dakin
   
Title: Director
 











14

--------------------------------------------------------------------------------


 
Schedule A


List of Sellers


 

Sellers   Number of Shares
Applicable Purchase Price
                 
Fred Nazem
44 East 73rd Street
New York, NY 10021
   
16,687,315
                           
Fred F. Nazem Children's Trust
44 East 73rd Street
New York, NY 10021
   
6,592,212
                           
Faisal Syed
12 Kings Brook Court
Mendham, NJ 07945
   
13,238,462
                           
Mohamed Asif
53 Burnet Hill Road
Livingston, NJ 07039
   
13,238,462
                           
Fahad Syed
c/o NetFabric Holdings, Inc
299 Cherry Hill Road
Parsippany, NJ 07054
   
6,731,731
                           
Jeff Robinson
Five Tomaselli Court
Ballston Spa, NY 12020
   
4,832,476
         





15

--------------------------------------------------------------------------------


 
Schedule B


List of Purchasers


 

Purchasers   Number of Shares
 
                 
Scarborough Ltd.
c/o Euroba Management Limited
P.O. Box HM 370
Hamilton, Bermuda HM BX
   
29,011,258
                           
Beaufort Ventures PLC
c/o Beaufort International Associates Limited
49 Whitehall London SW1A 2BX United Kingdom
   
26,476,924
                           
Agua Alta Ltd.
c/o TMF (B.V.I.) Ltd.
Mill Mall P.O. Box 964,
Road Town, Tortola, British Virgin Islands
   
4,832,476
                           
Il Brolo Ltd.
c/o Euroba Management Limited
P.O. Box HM 370
Hamilton, Bermuda HM BX
   
1,000,000
                           








16

--------------------------------------------------------------------------------


 
Schedule 5.10


Outstanding Warrants and Options


Warrants
Number of Underlying Shares
Strike Price
Expiration
Laurus Warrants*
554,282
$0.001
 
Dominick Warrants
312,500
$0.82
June 2011





Options
Number of Underlying Shares
Average Strike Price
Expiration
Employee Options
5,200,085
$0.42
Various





*  The Company and Laurus Master Fund, Ltd. entered into a Registration Rights
Agreement dated February 10, 2006.






 
17

--------------------------------------------------------------------------------


 
Schedule 5.12


SEC Filings




Report
Filed
   
10K for the year ended 12/31/2007
2/18/2010
10K for the year ended 12/31/2008
2/18/2010
10K for the year ended 12/31/2009
08/10/2010
   
10Q for the quarter ended 03/31/2008
02/19/2010
10Q for the quarter ended 06/30/2008
02/19/2010
10Q for the quarter ended 09/30/2008
02/19/2010
10Q for the quarter ended 03/31/2009
08/13/2010
10Q for the quarter ended 06/30/2009
08/13/2010
10Q for the quarter ended 09/30/2009
08/13/2010
10Q for the quarter ended 03/31/2010
08/18/2010
10Q for the quarter ended 06/30/2010
08/18/2010



 
 
18

--------------------------------------------------------------------------------


 
Schedule 5.13


Liabilities and Obligations


Accruals of $10,500 for the 2010 audit for financial reporting.


Various items in an aggregate approximate amount of $140,000 for financial
reporting purposes.


The Company is party to the Option and Purchase Agreement, dated March 12, 2009,
with Fortify Infrastructure Services, Inc. ("Fortify”) and the Amendment No. 1,
dated August 24, 2009, pursuant to which the Company sold its ownership in its
wholly-owned subsidiary NetFabric Technologies, Inc. d/b/a UCA Services to
Fortify. As a seller, the Company provided customary indemnification to Fortify
as detailed in the Option and Purchase Agreement and the Amendment No.1
including matters referred to in Schedule 4.7 and 4.9 of the disclosure
schedules to the Amendment No.1.


 
 
 
 

 
19

--------------------------------------------------------------------------------




Schedule 5.15


Indebtedness


See Schedule 5.13.

 
 
 
 
 
20

--------------------------------------------------------------------------------

